Name: 2010/295/CFSP: Political and Security Committee Decision EU BAM Rafah/1/2010 of 21Ã May 2010 extending the mandate of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point
 Type: Decision
 Subject Matter: politics and public safety;  international security;  European construction
 Date Published: 2010-05-22

 22.5.2010 EN Official Journal of the European Union L 126/25 POLITICAL AND SECURITY COMMITTEE DECISION EU BAM Rafah/1/2010 of 21 May 2010 extending the mandate of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (2010/295/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 12 December 2005 on establishing a European Union Border Assistance Mission at the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(2) thereof, Whereas: (1) Pursuant to Article 10(2) of Joint Action 2005/889/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EU BAM Rafah mission, including the decision to appoint a Head of Mission. (2) On 11 November 2008, upon a proposal by the Secretary General/High Representative, the PSC appointed by Decision EUBAM Rafah/1/2008 (2) Mr Alain FAUGERAS as Head of Mission of EU BAM Rafah. (3) On 20 May 2010, the High Representative of the Union for Foreign Affairs and Security Policy proposed to the PSC that it extend the mandate of Mr Alain FAUGERAS as Head of Mission of EU BAM Rafah until 24 May 2011, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Alain FAUGERAS as Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point is hereby extended from 25 November 2009 until 24 May 2011. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 May 2010. For the Political and Security Committee The President C. FERNÃ NDEZ-ARIAS (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 306, 15.11.2008, p. 99.